Citation Nr: 1641577	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  09-49 981	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for the service-connected left knee disability, including on an extraschedular basis.

2.  Entitlement to service connection for a low back disorder, including as due to a service-connected left knee disability.

3.  Entitlement to service connection for a right knee disorder, including as due to a service-connected left knee disability.

4.  Entitlement to service connection for plantar fasciitis of both feet, including as due to a service-connected left knee disability.

5.  Entitlement to service connection for bilateral pes planus, including as due to a service-connected left knee disability.

6.  Entitlement to service connection for posterior tibial tendinopathy of both feet, including as due to a service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant was a member of the United States Marine Corps Reserve from May 1979 to March 1980, including a period of active duty for training (ACDUTRA) from July 16, 1979 to August 22, 1979.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas in July 2009, February 2013, and November 2013, in which the appellant's claims were denied.

The Veteran presented testimony at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge in July 2015.  A copy of the hearing transcript has been included in the evidence of record.  The Board subsequently remanded the case, in November 2015, for additional development.  The case has now been returned to the Board for appellate review.  

The Board notes that the Veteran withdrew his claim of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability in a written statement received at the RO in April 2015.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2015 Board remand directed the AOJ to schedule the Veteran for examination in relation to his increased rating and service connection claims.  He underwent a VA medical examination in January 2016.  The examiner stated that the Veteran had never had a meniscus condition.  However, an August 1979 service medical treatment record indicates that it was thought that the Veteran had injured his lateral meniscus.  In addition, the Veteran underwent a partial lateral meniscectomy in August 1984, and it was determined during the December 2012 VA medical examination that the Veteran had a meniscal dislocation/tear with frequent episodes of joint locking and pain.  

Furthermore, after the January 2016 VA left knee examination was conducted, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  

A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim. 

The Veteran was also examined in connection with his service-connection claims.  Service connection is warranted for a disability that is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  While the January 2016 VA examiner rendered opinions as to whether the claimed low back, right knee and bilateral foot disorders were incurred in service or due to the service-connected left knee disability, the examiner did not render any statement about whether or not any one of the claimed conditions had been aggravated by the service-connected left knee disability.

The Court has held that, when VA undertakes to provide a Veteran with an examination, the examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  

Given the foregoing, the Board finds that the January 2016 VA examination report with February 2016 addendum is inadequate for VA purposes to the extent stated.  See also 38 C.F.R. § 4.2.  Thus, on remand, an addendum opinion should be obtained. 

Therefore, the Board has determined that further development is required prior to adjudicating the Veteran's claims.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Obtain and associate with the Veteran's claims file all outstanding VA treatment records for the period from July 2014 to the present.

2.  Schedule the Veteran for a VA orthopedic examination to determine the nature, severity and extent of his current left knee pathology.  The electronic claims file must be reviewed by the examiner, and the report should state that such review has been accomplished.  All indicated tests must be accomplished and all clinical findings must be reported in detail.  

The examiner must describe to what extent, if any, the Veteran has any left knee pathology or reduced function in the left knee, including any associated gait impairment or ligamentous instability.  It must be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected left knee disability.  If so, each of those limitations should be set forth in detail.

The examiner must state whether or not the appellant has any recurrent subluxation or lateral instability of the left knee.  If so, the examiner must characterize such subluxation or lateral instability as slight, moderate, or severe.

The examiner must describe the presence of any symptomatology associated with a meniscus condition as noted in the December 2012 VA medical examination report (suggesting a meniscal dislocation/tear with frequent episodes of joint locking and pain).  

The examiner must test the range of motion of the Veteran's left knee.  In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the amount of additional loss of motion in degrees or the additional amount of functional impairment incurred on repeated use or during flare-ups.

Specific findings must be made with respect to the location, size and shape of the scar(s) from any left knee surgery with a detailed description of any associated pain or tenderness as well as the presence of any disfigurement or any limitations caused by any adhesions or nerve impairment.

3.  Obtain an addendum opinion to the January 2016 VA examination report and February 2016 addendum to be rendered by a physician (M.D.).  The electronic claims file must be reviewed by the examining physician, and the report should state that such review has been accomplished.  

The examining physician must provide an opinion that addresses all of the following:

      (a) Is it at least as likely as not that any portion of the Veteran's current low back or right knee (including strain noted in October 2002 and degenerative joint disease noted in December 2006) or right and/or left foot pathology (including plantar fasciitis, pes planus, and posterior tibial tendinopathy) is causally or etiologically related to any incident that occurred between May 1979 and March 1980?  
      
      (b) If not, is it at least as likely as not that any part of the Veteran's current low back or right knee (including strain noted in October 2002 and degenerative joint disease noted in December 2006) or right and/or left foot pathology (including plantar fasciitis, pes planus, and posterior tibial tendinopathy) is causally or etiologically related to the service-connected left knee disability?  And 
      
      (c) If not, is it at least as likely as not that any part of the Veteran's current low back or right knee (including strain noted in October 2002 and degenerative joint disease noted in December 2006) or right and/or left foot pathology (including plantar fasciitis, pes planus, and posterior tibial tendinopathy) has been aggravated beyond the natural progression of the condition by the service-connected left knee disability?  If so, identify the related proportion of the condition so aggravated.

The rationale for all stated conclusions must be set out in the report.  

Note: The standard of whether it is at least as likely as not in the above context means to at least a 50-50 degree of probability.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

4.  If any examining physician cannot provide a requested opinion without resorting to speculation, the physician must state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the physician must identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

5.  Upon receipt of the VA examination report(s), conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the VA examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.). 

6.  After completing the above action, as well as any other indicated development actions, the claims must be readjudicated.  The readjudication must include consideration of whether any right or left foot, right knee or low back pathology is causally or etiologically related to the Veteran's service-connected left knee disability, to include by aggravation.  The readjudication must also be accomplished with application of all appropriate legal theories and diagnostic codes. 

7.  If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of any one of the claims.  38 C.F.R. §§ 3.158 and 3.655. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

